Exhibit 10.1

105599.00049

SIGMATRON INTERNATIONAL, INC.

2014 EMPLOYEE BONUS PLAN

 

1. PURPOSE. The purpose of the 2014 Employee Bonus Plan of SigmaTron
International, Inc., a Delaware Corporation (the “Company”) is to align
stockholder and employee objectives, motivate employees, and increase
stockholder value.

 

2. DEFINITIONS. Capitalized terms shall have the meanings ascribed in this
Section 2 or as otherwise defined in this Plan:

 

  a. “Award Year” shall mean the Company’s fiscal year to which bonuses under
this Plan relate.

 

  b. “Board” shall mean the Board of Directors of the Company.

 

  c. “CEO” shall mean the Chief Executive Officer of the Company.

 

  d. “CFO” shall mean the Chief Financial Officer of the Company.

 

  e. “Committee” shall mean the Compensation Committee of the Company.

 

  f. “Executive Officer” shall mean any employee designated by the Company as an
executive officer pursuant to the Securities Exchange Act of 1934 and the rules
and regulations promulgated thereunder.

 

  g. “GAAP” shall mean U.S. Generally Accepted Accounting Principles.

 

  h. “Pre-Tax Income” shall mean income, as determined by GAAP, prior to
deduction of the Bonus Pool (as hereinafter defined) and income taxes, and if
applicable, after the deduction of any bonus pool of a future officer bonus plan
adopted by the Company relating to an applicable Award Year and adjustments
approved by the Board as described herein.

 

  i. “Officer” shall mean any full-time Company employee with a corporate
ranking of Vice-President or higher who is not designated as an Executive
Officer.

 

  j. “Participant” shall mean any U.S. payroll employee, Officer, or Executive
Officer, except for employees under a collective bargaining agreement, who are
not covered by this Plan.

 

  k. “Plan” shall mean this 2014 Employee Bonus Plan.

 

3. ADMINISTRATION. The Board shall have the power to adopt, modify and revoke
such rules for the administration, interpretation and application of the Plan as
are consistent therewith. Except as otherwise directed herein, the Board shall
administer and interpret the Plan in accordance with its provisions.

 

4. TIMING AND ELIGIBILITY REQUIREMENTS FOR BONUS PAYOUTS.

 

  a. Bonuses pursuant to this Plan shall be determined at the end of the Award
Year and paid as soon as practicable after the Bonus Pool is calculated and
awards under the Plan are approved.



--------------------------------------------------------------------------------

  b. To be eligible for a bonus pursuant to this Plan, each Participant must be
on the Company’s payroll on the last day of the Award Year, absent special
circumstances approved by the Board.

 

5. BONUS POOL; DETERMINATION AND CALCULATION OF BONUS AWARDS.

 

  a. The aggregate bonus pool fund from which bonuses shall be awarded under
this Plan (“Bonus Pool”) shall be calculated as a percentage of Pre-Tax Income
pursuant to a graduated scale as further stated in Exhibit A attached hereto and
incorporated herein.

 

  b. The Committee, in its sole discretion, may recommend to the Board for its
approval adjustments to the calculation of Pre-Tax Income.

 

  c. As soon as reasonably practicable after approval of the Plan, and during
the first quarter of each fiscal year thereafter, the CEO shall identify and
submit to the Committee for its recommendation to the Board Award Year target
objectives for each Executive Officer (“Target Objectives”). The CEO’s Target
Objectives shall be identified by mutual agreement of the Committee and CEO
which the Committee shall then recommend to the Board for approval. The bonus
amount awarded to an Executive Officer shall be based, in part and at the sole
discretion of the Board, after receiving the recommendation of the Committee, on
such Executive Officer achieving his/her Target Objectives during the Award
Year.

 

  d. During any Award Year, the CEO may recommend to the Committee, the
Committee may recommend to the Board and the Board may approve changes to the
Target Objectives.

 

  e. As soon as reasonably practicable after the Bonus Pool is calculated, the
CEO shall recommend and submit to the Committee for its recommendation to the
Board a percentage or dollar allocation of the Bonus Pool for: (1) each
Executive Officer and Officer, individually; and (2) all other Participants, in
the aggregate.

 

  f. Awards shall be granted and paid to the Participants only upon satisfaction
of the following condition:

 

  i. At the end of the Award Year, the Company is in compliance with all
covenants under its primary credit facility (currently with Wells Fargo Bank,
N.A.), or has obtained a waiver of covenant compliance from the bank.

 

6. RESTATEMENT OF FINANCIAL STATEMENTS FOR A FISCAL YEAR TO WHICH A BONUS
RELATES.

 

  a.

CLAWBACK. If the Company is required to restate all or a portion of its
financial statements (“Restated Financial Statements”) due to material
non-compliance with financial reporting requirements under securities laws for a
fiscal year to which bonuses were previously awarded (“Awarded FY”), and the
amount of the Bonus Pool for the Awarded FY (“Awarded Bonus Pool”) would have
been lower had the financial results been properly reported, the Board shall
require

 

2



--------------------------------------------------------------------------------

  reimbursement from each Executive Officer who received a bonus from the
Awarded Bonus Pool (“Awarded Bonus”) equal to the difference between the amount
of the Awarded Bonus and the bonus that would have been paid if calculated
according to the Restated Financial Statements.

 

  b. CLAWBACK LIMITATIONS. The clawback provisions of paragraph 6(a) of this
Plan shall be limited to 3 years from the date on which the Company is required
to prepare the Restated Financial Statements.

 

  c. CLAWBACK NOTICE. In the event of any such required reimbursement, the
Company shall give written notice thereof to each Executive Officer stating the
amount of the required reimbursement and the reasons therefor. Each Executive
Officer shall make such reimbursement within 45 days from the date notice is
delivered.

 

  d. RESTATED FINANCIAL STATEMENTS RESULTING IN HIGHER BONUS POOL. If the
Company restates all or a portion of its financial statements for an Awarded FY,
and the amount of the Awarded Bonus Pool would have been greater had the
financial results been properly reported, the Board may add the difference
between the amount of the bonus pool calculated according to the Restated
Financial Statements and Awarded Bonus Pool to the Bonus Pool for the fiscal
year in which the Restated Financial Statements are completed. Bonus awards
pursuant to this subparagraph 6(d) shall be awarded pursuant to paragraph 5 of
this Plan.

 

7. EMPLOYMENT AND PLAN RIGHTS. This Plan shall neither be deemed to give any
Participant the right to be employed by the Company, nor impair the Company’s
right to discharge any Participant at any time, subject to the terms of an
employment agreement between a Participant and the Company, if any.

 

8. AMENDMENT, SUSPENSION OR TERMINATION. This Plan may be amended, suspended, or
terminated, at any time or from time to time, by the Board of Directors.

 

3